Defendant, lessee of a building, appeals from a judgment of a city magistrate, holding a Court of Special Sessions of the City of New York, Borough of Brooklyn, convicting her of a violation of the Administrative Code, predicated upon the alleged use of said building as a furnished-room house without a proper certificate of occupancy therefor. Judgment reversed on the law and the facts, the information dismissed, and the fine remitted. In our opinion, the People failed to establish that the premises were used and occupied as a furnished-room house, within the definitions of that term as contained in subdivisions 2, 3 and 5 and paragraph (b) of subdivision 6 of section 4 of the Multiple Dwelling Law, then in effect. Lewis, P. J., Hagarty, Carswell, Adel and Nolan, JJ., concur.